PER CURIAM.
Evidence was admitted by the Court on the questions whether the accused was a minister of religion, as he claimed in his questionnaire, and whether he was a conscientious objector as he was finally classified by the draft board after an appeal and a hearing before a hearing officer appointed by the Department of Justice under Section 5(g) of the Selective Service Act, 50 U.S.C.A. Appendix § 305(g). The evidence also showed that pursuant to the recommendation of the Department of Justice the Draft Board ordered the accused in writing to report as a conscientious objector at a named time and place, for work of national importance under civilian direction. Accused replied in writing that due to his conscientious objections he refused to report for such work. He did not refer to his claim of ministerial vocation. A second notice was given him, with the same reply. This refusal to report was the failure in duty charged in the indictment. The judge held that the evidence did not show accused to be a minister of religion in the meaning of the law if he was entitled to review the draft board’s classification in a criminal trial; and did not show that his classification as a conscientious objector was arbitrary, but that it was reasonable and after adequate hearing, if that contention could be raised. He held that nothing should be submitted to the jury save the two questions, whether accused was commanded by lawful authority to report for work of national importance under civilian direction, and whether he knowingly refused. The jury found him guilty.
We find no error in these rulings embodied in the Court’s charge. Fletcher v. United States, 5 Cir., 129 F.2d 262; Buttecali v. United States, 5 Cir., 130 F.2d 172; Rase v. United States, 6 Cir., 129 F.2d 204. The evidence authorized the verdict on the issues submitted. No other rulings specified as erroneous were so. The judgment is affirmed.